In a proceeding under article 78 of the Civil Practice Act to review a determination of the zoning board of appeals of the city of Yonkers, granting a variance to permit the use of premises in a one-family residence district as a convalescent home, transferred to this court pursuant to section 1296 of the Civil Practice Act, the determination of the board is annulled, with one bill of $50 costs and disbursements to petitioners. It is our opinion that upon the further hearing had subsequent to our decision and order thereon annulling the previous determination of the board (276 App. Div. 850) no evidence was adduced to establish that the owners’ plight was due to circumstances unique to their property alone. {Matter of Hickox v. Griffin, 298 N. Y. 365, 370; People ex rel. Fordham Manor Ref. Church v. Walsh, 244 N. Y. 280, 286, 288; Matter of Stillman v. Board of Standards & Appeals, 222 App. Div. 19, affd. 247 N. Y. 599; Matter of Clark v. Board of Zoning Appeals, 301 N. Y. 86, 89, 91.) Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.